DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Applicant’s reply of 12/17/2021 does not place the Application in condition for allowance.
Claims 1-4, 6-12 and 14-22 are currently pending.  In response to office action mailed on 08/17/2021, applicant amended claim 21.  Claims 1-5, 6-12, 14 and 20 are withdrawn from consideration as being part of non-elected invention.

Status of the Rejections
The rejection of claims 15-19 and 21 from the Office Action dated 08/17/2021 are maintained.  Due to Applicant’s amendment to claim 21, the rejection of claim 21 from the Office Action dated 08/17/2021 is withdrawn.  A new ground of rejection for claim 21 is presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-19 and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maltby et al. (US 2005/0257824 A1) and Fix et al. (US 2004/0144419 A1).

However, Maltby is silent as to depositing a metal layer over the second semiconductor layer in the presence of nitrogen to form a nitrogen-containing metal layer in contact with the second semiconductor layer, wherein the nitrogen-containing metal layer includes an aluminum nitride, a molybdenum nitride, a nickel nitride, a titanium nitride, a tungsten nitride, a selenium nitride, a tantalum nitride, or a vanadium nitride; depositing an aluminum layer over the nitrogen-containing metal layer; and depositing a chromium layer over the aluminum layer.
Fix discloses a method of making an electrode for a photovoltaic cell (Abstract and [0001]) which possesses desired level of electrical conductivity ([0004]) and also inexpensive to produce ([0013]).  Fix discloses the electrode comprises M/Mo/M’N layers ([0019]), wherein M is at least one complimentary conductive layer ([0015]) and chosen from Al and Cr ([0015]), and M’N is a metal nitride layer chosen from a molybdenum nitride, a titanium nitride or a tantalum nitride ([0017]).  Therefore, Fix discloses Al and Cr layer can be used in conjunction ([0015]). 
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used electrode configuration as taught by Fix to form the top layer of Maltby such that the electrode is less expensive to produce ([0013]) and also possess desired level of electrical conductivity as shown by Fix ([0004]).
Based on the teachings of Fix, examiner notes this modification would result in either Al/Cr/Mo/M’N or Cr/Al/Mo/M’N configuration of which second configuration (Cr/Al/Mo/M’N) reading on the claim limitations. Note that instant does not preclude the use of a Mo layer in the photovoltaic cell. 
 Therefore, Maltby as modified by Fix discloses depositing a metal layer (M’ layer in presence of nitrogen gas) over the second semiconductor layer in the presence of nitrogen to form a nitrogen-containing metal layer (M’N layer of Fix) in contact with the second semiconductor layer (250) (see [0017] of Fix), wherein the nitrogen-containing metal layer includes a molybdenum nitride, a titanium nitride or a tantalum nitride ([0017]); depositing an aluminum layer over the nitrogen-containing metal layer (Cr/Al/Mo/M’N configuration as discussed above); and depositing a chromium layer over the aluminum layer (Cr/Al/Mo/M’N configuration as discussed above).
Regarding claim 16, Maltby further discloses placing a transparent conductive layer (220) on the substrate (210), and placing a capping layer (230) between the transparent conductive layer (220) and the first semiconductor layer (240) (fig. 1 and [0016]).
Regarding claim 17, Maltby further discloses the step of depositing the metal layer over the second semiconductor layer (240) in the presence of nitrogen further comprises: sputtering in a nitrogen gas mixture ([0039] of Fix). Fix discloses the nitride layer is substoichiometric in [0016-0017], which implies that nitrogen amount is less than 50%, and in an example discloses 20% nitrogen – [0081] of Fix). Therefore, claimed range (2% to 50% nitrogen) overlaps with the disclosed range, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 19, Maltby further discloses the nitrogen-containing metal layer comprises an atomic percent nitrogen less than 50 percent (in the case of substoichiometric as discloses in [0016-0017] of Fix).  Thus, claimed range (1-50%) overlaps with the disclosed range, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Regarding claim 21, Maltby further discloses transporting the substrate into a series of one or more deposition stations on a conveyor, wherein at least one deposition station comprises a deposition chamber heated to a processing temperature in a range from about 450° C to about 700° C ([0018]), and depositing a semiconductor layer (240 and/or 250) over the substrate to form the first and second semiconductor layers ([0016]).


Response to Arguments
Applicant's arguments with respect to claims 15-19 and 21-22 have been considered but they are not found persuasive. 
On page numbered 7 of Remarks filed on 12/17/2021, Applicant argues that Maltby uses different type of absorber than Fix, and that Maltby does not describe an expensive or Mo-based electrode, and thus expense is not a motivating factor to combine Fix with Maltby.
The examiner respectfully disagrees.  Examiner notes that Maltby reference was not bodily incorporated into the structure of the primary reference. It is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the instant case Maltby discloses a top layer (or electrode) made of metal ([0012] and [0015]) formed on the second semiconductor layer (250).  Although Maltby is does not explicitly disclose the material that forms the metal electrode, Fix discloses a method of making an electrode for a photovoltaic cell (Abstract and [0001]) which possesses desired level of electrical conductivity ([0004]) and also inexpensive to produce ([0013]).  Thus, it would have been obvious to one skilled in the art at the time of the invention to have used electrode configuration as taught by Fix to form the top layer of Maltby such that the electrode is less expensive to 
Applicant further argues that the absorber layers of Maltby and Fix are different and Fix makes no mention of CdTe, CdSe or ZnTe (pages 7 and 8 of Remarks).
It is noted that the claims are rejected based on a combination of Maltby and Fix. Thus, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 8 of Remarks, Applicant further argues that Fix does not discloses an aluminum layer adjacent to a chromium layer. 
The examiner respectfully disagrees.  Fix discloses the electrode comprises M/Mo/M’N layers ([0019]), wherein M is at least one complimentary conductive layer ([0015]) and chosen from Al and Cr ([0015]), and M’N is a metal nitride layer chosen from a molybdenum nitride, a titanium nitride or a tantalum nitride ([0017]).  Therefore, Fix discloses Al and Cr layer can be used in conjunction ([0015]).  Based on the teachings of Fix, examiner notes that the electrode would be in either Al/Cr/Mo/M’N or Cr/Al/Mo/M’N configuration of which second configuration (Cr/Al/Mo/M’N) reading on the claim limitations. Note that instant does not preclude the use of a Mo layer in the photovoltaic cell. 

Conclusion
Applicant's amendment (of claim 21) necessitated the new ground(s) of rejection (for claim 21) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/GOLAM MOWLA/Primary Examiner, Art Unit 1721